COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 LAFONDA GRAY,                                               No. 08-11-00001-CR
                                              '
                       Appellant,                                Appeal from
                                              '
 v.                                                           120th District Court
                                              '
 THE STATE OF TEXAS,                                       of EL Paso County, Texas
                                              '
                       Appellee.              '              (TC # 20050D05755)


                                        OPINION

       Lafonda Gray appeals his conviction of possession of more than one gram but less than

four grams of cocaine. We affirm.

                                    FACTUAL SUMMARY

       In 2005, a grand jury indicted Appellant for possession of more than one gram but less

than four grams of cocaine. Appellant later waived his right to a jury trial and entered a

negotiated plea of guilty.    The trial court found the evidence sufficient to substantiate

Appellant’s guilt but deferred finding him guilty and placed him on deferred adjudication

community supervision for ten years. The State filed a motion to adjudicate alleging that

Appellant had on April 16, 2010 committed the offenses of possession of marihuana and cocaine

in violation of the terms and conditions of probation. In 2010, a grand jury indicted Appellant

for possession of less than one gram of cocaine (cause number 20100D01838). A jury found

Appellant guilty as charged in the indictment in cause number 20100D01838. During the

punishment phase of that case, the trial court also heard the motion to adjudicate. The court

found that Appellant violated the terms and conditions of probation as alleged in the motion to
adjudicate and sentenced him to serve a four year term of imprisonment.

                    REVOCATION OF COMMUNITY SUPERVISION

       In his sole issue, Appellant argues that the trial court’s judgment adjudicating guilt should

be reversed because he was acquitted of the possession of marihuana charge (cause number

20100C04142).

                                     The Standard of Review

       We review the trial court’s decision to revoke community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.Crim.App. 2006). The trial court does

not abuse its discretion if the order revoking community supervision is supported by a

preponderance of the evidence; in other words, the greater weight of the credible evidence would

create a reasonable belief that the defendant has violated a condition of his probation. Rickels,
202 S.W.3d at 763-64. In conducting our review, we view the evidence in the light most

favorable to the trial court’s ruling. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App.

1984). We also defer to the trial court’s resolution of disputed facts and to any reasonable

inferences which can be drawn from those facts.          Cantu v. State, 253 S.W.3d 273, 282

(Tex.Crim.App. 2008). If a single ground for revocation is supported by a preponderance of the

evidence and is otherwise valid, then an abuse of discretion is not shown. Sanchez v. State, 603
S.W.2d 869, 871 (Tex.Crim.App. 1980); Gordon v. State, 4 S.W.3d 32, 35 (Tex.App.--El Paso

1999, no pet.).




                                               -2-
                                             Analysis

       The State first responds that the record does not support Appellant’s claim that he was

acquitted of the marihuana charge. In his reply brief, Appellant alleges that the possession of

marihuana charge was dismissed on June 3, 2011 because he had been convicted in in cause

number 20100D01838. Appellant’s brief does not contain any record references where it is

shown that the possession of marihuana charge was dismissed. See TEX.R.APP.P. 38.1(g), (i).

Since that case was allegedly dismissed approximately eight months after the revocation hearing

and six months after the clerk’s record was filed in this case, Appellant’s argument is necessarily

based on facts outside of the appellate record. Generally, an appellate court cannot review

contentions which depend upon factual assertions outside of the record. Janecka v. State, 937
S.W.2d 456, 476 (Tex.Crim.App. 1996). In criminal cases, assertions of fact in an appellate

brief unsupported by the record cannot be accepted as fact. Davila v. State, 651 S.W.2d 797, 799

(Tex.Crim.App. 1983); see TEX.R.APP.P. 38.1(g)(“In a civil case, the court will accept as true

the facts stated unless another party contradicts them.”). Given that the appellate record does not

support Appellant’s factual assertions regarding the dismissal of the possession of marihuana

charge (cause number 20100C04142), we will not address the argument raised on appeal.

       The State also asserts that Appellant stipulated to the factual predicate for each of the

four revocation grounds. At the revocation hearing, the State introduced into evidence two

written stipulations signed by Appellant and his attorney. The first stipulation established

Appellant’s identity and the terms and conditions of probation alleged to have been violated.

The second stipulation reflected that Appellant, on April 16, 2010, committed the offenses of

possession of less than two ounces of marihuana and possession of less than one gram of

cocaine. A stipulation is a judicial admission which removes the need for proof of the stipulated



                                               -3-
facts. Bryant v. State, 187 S.W.3d 397, 400-02 (Tex.Crim.App. 2005). By entering into these

stipulations, Bryant waived his right to put the State to the proof required by its motion to

adjudicate and he is precluded from complaining on appeal that the State failed to prove any of

the grounds for adjudication. See Bryant, 187 S.W.3d at 400-02 (by stipulating to two prior

convictions for driving while intoxicated (DWI), defendant waived any right to contest the

absence of proof on stipulated element in prosecution for felony DWI; he could not argue that

the State failed to prove its case on an element to which he had stipulated). Because Appellant

stipulated that he violated the terms and conditions of community supervision, the trial court did

not abuse its discretion by revoking community supervision and adjudicating Appellant’s guilt.

We overrule the sole issue presented on appeal and affirm the judgment of the trial court.



July 25, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
(Antcliff, J., not participating)

(Do Not Publish)




                                                  -4-